54 F.3d 785NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
James William MORRIS, Plaintiff-Appellant,v.DEPARTMENT OF JUSTICE; Federal Bureau of Investigation;Central Intelligence Agency; United StatesDepartment of Defense; City of SanDiego; San Diego Police Dept.,Defendants-Appellees.
No. 94-56044.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 22, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
James William Morris appeals pro se the district court's dismissal of his action.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291 and affirm for the reasons stated in the district court order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3